Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-18-00150-CR

                          Victor Javier Cruz TORRES,
                                    Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 227th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2016CR9470
               Honorable Kevin M. O’Connell, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED May 30, 2018.


                                        _________________________________
                                        Rebeca C. Martinez, Justice